NO. 07-10-0367-CR
                                      NO. 07-10-0368-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                         JUNE 13, 2011


                                  CARLOS ENRIQUE VIGIL,

                                                                          Appellant
                                                 v.

                                   THE STATE OF TEXAS,

                                                                          Appellee
                            _____________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

          NOS. 57173-C & 57174-C; HONORABLE ANA ESTEVEZ, PRESIDING


                                    Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Carlos Enrique Vigil (appellant) appeals his convictions for aggravated sexual

assault of a child and sexual assault of a child, both offenses enhanced. Before us is

appointed counsel’s motion to withdraw, together with an Anders1 brief, wherein he

certified that, after diligently searching the record, he concluded that the appeal was

without merit. Along with his brief, appellate counsel filed a copy of a letter sent to

      1
       See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
appellant informing him of counsel’s belief that there was no reversible error and of

appellant’s right to file a response pro se. By letter dated May 4, 2011, this court also

notified appellant of his right to tender his own response and set June 3, 2011, as the

deadline to do so. To date, no response has been filed.


      In compliance with the principles enunciated in Anders, appellate counsel

discussed two potential areas for appeal.      They included 1) the sufficiency of the

evidence, and 2) the cumulation of sentences. However, counsel then proceeded to

explain why none of the issues required reversal on appeal.


      In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so, we concur with those

conclusions.


      Accordingly, the motion to withdraw is granted, and the judgments are affirmed.




                                               Brian Quinn
                                               Chief Justice


Do not publish.




                                           2